FILED
                            NOT FOR PUBLICATION                             JAN 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30092

               Plaintiff - Appellee,             D.C. No. 1:09-cr-00098-RFC

  v.
                                                 MEMORANDUM *
RALPH DELBERT BROWN, III,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Richard F. Cebull, Chief Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Ralph Delbert Brown, III appeals from the duration and the conditions of the

term of supervised release imposed following his guilty-plea conviction for sexual

abuse of a minor, in violation of 18 U.S.C. §§ 1153(a) and 2243(a)(1). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Brown contends that his lifetime term of supervised release is unreasonable.

Under the totality of circumstances, including the ongoing nature of sexual abuse,

the lifetime of supervised release is warranted. See United States v. Cope, 527

F.3d 944, 952 (9th Cir. 2008).

      Brown also challenges several conditions of his supervised release. Brown’s

challenges of the special supervised release conditions number six, eight, and nine

lack merit. See United States v. Bee, 162 F.3d 1232, 1235-36 (9th Cir. 1998).

Brown’s challenge of the special supervised release condition number 11 also lacks

merit. See United States v. Wise, 391 F.3d 1027, 1031 (9th Cir. 2004); see also 18

U.S.C. § 3553(a)(2)(C).

      AFFIRMED.




                                         2                                    10-30092